Exhibit 10.2
 
CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP - SUBSIDIARIES
 
THIS CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP - SUBSIDIARIES (this
"Guaranty"), dated as of this 18th day of February, 2010, is jointly and
severally given by EACH OF THE UNDERSIGNED and jointly and severally given by
EACH OF THE OTHER PERSONS WHICH BECOME GUARANTORS HEREUNDER FROM TIME TO TIME
(each a "Guarantor" and collectively, the "Guarantors") in favor of PNC BANK,
NATIONAL ASSOCIATION, as administrative agent (the "Administrative Agent") for
the Lenders (as herein defined) in connection with that Credit Agreement, dated
as of February 18, 2010, by and among The Finish Line, Inc., an Indiana
corporation, The Finish Line USA, Inc., an Indiana corporation, The Finish Line
Distribution, Inc., an Indiana corporation, Finish Line Transportation Co.,
Inc., an Indiana corporation and Spike's Holding, LLC, an Indiana limited
liability company (each a "Borrower" and collectively, the "Borrowers"), the
Administrative Agent, the lenders now or hereafter party thereto (the "Lenders")
and the Guarantors (as amended, restated, modified, or supplemented from time to
time hereafter, the "Credit Agreement").  Capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to them by the Credit
Agreement and the rules of construction set forth in Section 1.2 [Construction]
of the Credit Agreement shall apply to this Guaranty.
 
1.           Guarantied Obligations.  To induce the Administrative Agent and the
Lenders to make loans and grant other financial accommodations to the Borrowers
under the Credit Agreement, each Guarantor hereby jointly and severally
unconditionally, and irrevocably, guaranties to the Administrative Agent, each
Lender and any provider of a Lender Provided Interest Rate Hedge or any provider
of any Other Lender Provided Financial Service Product, and becomes surety, as
though it was a primary obligor for, the full and punctual payment and
performance when due (whether on demand, at stated maturity, by acceleration, or
otherwise and including any amounts which would become due but for the operation
of an automatic stay under the federal bankruptcy code of the United States or
any similar Laws of any country or jurisdiction) of all Obligations, including,
without limiting the generality of the foregoing, all obligations, liabilities,
and indebtedness from time to time of any Borrower or any other Guarantor to the
Administrative Agent or any of the Lenders or any Affiliate of any Lender under
or in connection with the Credit Agreement or any other Loan Document, whether
for principal, interest, fees, indemnities, expenses, or otherwise, and all
renewals, extensions, refinancings or refundings thereof, whether such
obligations, liabilities, or indebtedness are direct or indirect, secured or
unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to any Borrower or any Guarantor or which would have
arisen or accrued but for the commencement of such proceeding, even if the claim
for such obligation, liability, or indebtedness is not enforceable or allowable
in such proceeding, and including all Obligations, liabilities, and Indebtedness
arising from any extensions of credit under or in connection with any Loan
Document from time to time, regardless of whether any such extensions of credit
are in excess of the amount committed under or contemplated by the Loan
Documents or are made in circumstances in which any condition to extension of
credit is not satisfied) (all of the foregoing obligations, liabilities and
indebtedness are referred to herein collectively as the "Guarantied Obligations"
and each as a "Guarantied Obligation").  Without limitation of the foregoing,
any of the Guarantied Obligations shall be and remain Guarantied Obligations
entitled to the benefit of this Guaranty if the Administrative Agent or any of
the Lenders (or any one or more assignees or transferees thereof) from time to
time assign or otherwise transfer any portion of their respective rights and
obligations under the Loan Documents, or any other Guarantied Obligations, to
any other Person.  In furtherance of the foregoing, each Guarantor jointly and
severally agrees as follows.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Guaranty.  Each Guarantor hereby promises to pay and perform all
such Guarantied Obligations immediately upon demand of the Administrative Agent
and the Lenders or any one or more of them.  All payments made hereunder shall
be made by each Guarantor in immediately available funds in U.S. Dollars and
shall be made without setoff, counterclaim, withholding, or other deduction of
any nature.
 
3.           Obligations Absolute.  The obligations of the Guarantors hereunder
shall not be discharged or impaired or otherwise diminished by the failure,
default, omission, or delay, willful or otherwise, by any Lender, the
Administrative Agent, or any Borrower or any other obligor on any of the
Guarantied Obligations, or by any other act or thing or omission or delay to do
any other act or thing which may or might in any manner or to any extent vary
the risk of any Guarantor or would otherwise operate as a discharge of any
Guarantor as a matter of law or equity.  Each of the Guarantors agrees that the
Guarantied Obligations will be paid and performed strictly in accordance with
the terms of the Loan Documents.  Without limiting the generality of the
foregoing, each Guarantor hereby consents to, at any time and from time to time,
and the joint and several obligations of each Guarantor hereunder shall not be
diminished, terminated, or otherwise similarly affected by any of the following:
 
(a)           Any lack of genuineness, legality, validity, enforceability or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Loan Document or any of the Guarantied Obligations and regardless of any Law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent or the Lenders or any other Person with
respect thereto;
 
(b)           Any increase, decrease, or change in the amount, nature, type or
purpose of any of, or any release, surrender, exchange, compromise or settlement
of any of the Guarantied Obligations (whether or not contemplated by the Loan
Documents as presently constituted); any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the
Guarantied Obligations; any execution or delivery of any additional Loan
Documents; or any amendment, modification or supplement to, or renewals,
extensions, refinancing or refunding of, any Loan Document or any of the
Guarantied Obligations;
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Any failure to assert any breach of or default under any Loan
Document or any of the Guarantied Obligations; any extensions of credit in
excess of the amount committed under or contemplated by the Loan Documents, or
in circumstances in which any condition to such extensions of credit has not
been satisfied; any other exercise or non-exercise, or any other failure,
omission, breach, default, delay, or wrongful action in connection with any
exercise or non-exercise, of any right or remedy against any Borrower or any
other Person under or in connection with any Loan Document or any of the
Guarantied Obligations; any refusal of payment or performance of any of the
Guarantied Obligations, whether or not with any reservation of rights against
any Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty, in preference to Guarantied Obligations entitled to
the benefits of this Guaranty, or if any collections are applied to Guarantied
Obligations, any application to particular Guarantied Obligations;
 
(d)           Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by the Administrative Agent or the Lenders, or any of them, or any other Person
in respect of, any direct or indirect security for any of the Guarantied
Obligations.  As used in this Guaranty, "direct or indirect security" for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;
 
(e)           Any merger, consolidation, liquidation, dissolution, winding-up,
charter revocation, or forfeiture, or other change in, restructuring or
termination of the corporate structure or existence of, any Borrower or any
other Person; any bankruptcy, insolvency, reorganization or similar proceeding
with respect to any Borrower or any other Person; or any action taken or
election made by the Administrative Agent or the Lenders, or any of them
(including but not limited to any election under Section 1111(b)(2) of the
United States Bankruptcy Code), such Borrower, or any other Person in connection
with any such proceeding;
 
(f)           Any defense, setoff, or counterclaim which may at any time be
available to or be asserted by any Borrower or any other person with respect to
any Loan Document or any of the Guarantied Obligations; or any discharge by
operation of law or release of any Borrower or any other Person from the
performance or observance of any Loan Document or any of the Guarantied
Obligations; or
 
(g)           Any other event or circumstance, whether similar or dissimilar to
the foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] of the Credit Agreement and each Guarantor affirms that its
obligations shall continue hereunder undiminished.
 
4.           Waivers, etc.  Each of the Guarantors hereby waives any defense to
or limitation on its obligations under this Guaranty arising out of or based on
any event or circumstance referred to in Section 3 hereof.  Without limitation
and to the fullest extent permitted by applicable Law, each Guarantor waives
each of the following:
 
(a)           All notices, disclosures and demand of any nature which otherwise
might be required from time to time to preserve intact any rights against any
other Guarantor, including the following:  any notice of any event or
circumstance described in Section 3 hereof; any notice required by any Law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document or
any of the Guarantied Obligations; any notice of the incurrence of any
Guarantied Obligation; any notice of any default or any failure on the part of
any Borrower or any other Person to comply with any Loan Document or any of the
Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of any
Borrower or any other Person;
 
(b)           Any right to any marshalling of assets, to the filing of any claim
against any Borrower or any other Person in the event of any bankruptcy,
insolvency, reorganization or similar proceeding, or to the exercise against any
Borrower or any other Person of any other right or remedy under or in connection
with any Loan Document or any of the Guarantied Obligations or any direct or
indirect security for any of the Guarantied Obligations; any requirement of
promptness or diligence on the part of the Administrative Agent or the Lenders,
or any of them, or any other Person; any requirement to exhaust any remedies
under or in connection with, or to mitigate the damages resulting from default
under, any Loan Document or any of the Guarantied Obligations or any direct or
indirect security for any of the Guarantied Obligations; any benefit of any
statute of limitations; and any requirement of acceptance of this Guaranty or
any other Loan Document, and any requirement that any Guarantor receive notice
of any such acceptance;
 
(c)           Any defense or other right arising by reason of any Law now or
hereafter in effect in any jurisdiction pertaining to election of remedies
(including but not limited to anti-deficiency laws, "one action" laws or the
like), or by reason of any election of remedies or other action or inaction by
the Administrative Agent or the Lenders, or any of them (including but not
limited to commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Guarantied
Obligations), which results in denial or impairment of the right of the
Administrative Agent or the Lenders, or any of them, to seek a deficiency
against any Borrower or any other Person or which otherwise discharges or
impairs any of the Guarantied Obligations; and
 
(d)           Any and all defenses it may now or hereafter have based on
principles of suretyship, impairment of collateral or the like.
 
 
4

--------------------------------------------------------------------------------

 
 
5.           Reinstatement.  This Guaranty is a continuing obligation of the
Guarantors and shall remain in full force and effect notwithstanding that no
Guarantied Obligations may be outstanding from time to time and notwithstanding
any other event or circumstance.  Upon termination of all Commitments, the
expiration of all Letters of Credit and indefeasible payment in full of all
Guarantied Obligations, this Guaranty shall terminate; provided, however, that
this Guaranty shall continue to be effective or be reinstated, as the case may
be, any time any payment of any of the Guarantied Obligations is rescinded,
recouped, avoided, or must otherwise be returned or released by any Lender or
Administrative Agent upon or during the insolvency, bankruptcy, or
reorganization of, or any similar proceeding affecting, any Borrower or for any
other reason whatsoever, all as though such payment had not been made and was
due and owing.
 
6.           Subrogation.  Each Guarantor waives and agrees it will not exercise
any rights against any Borrower or any other Guarantor arising in connection
with, the Guarantied Obligations (including rights of subrogation, contribution,
and the like) until the Guarantied Obligations have been indefeasibly paid in
full, and all Commitments have been terminated and all Letters of Credit have
expired.  If any amount shall be paid to any Guarantor by or on behalf of any
Borrower or any other Guarantor by virtue of any right of subrogation,
contribution, or the like, such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and shall be held in trust for the benefit of, the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied upon the Guarantied Obligations,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement.
 
7.           No Stay.  Without limitation of any other provision of this
Guaranty, if any declaration of default or acceleration or other exercise or
condition to exercise of rights or remedies under or with respect to any
Guarantied Obligation shall at any time be stayed, enjoined, or prevented for
any reason (including but not limited to stay or injunction resulting from the
pendency against any Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.
 
8.           Taxes.
 
(a)           No Deductions.  All payments made by any Guarantor under any of
the Loan Documents shall be made free and clear of and without deduction for any
present or future taxes, levies, imposts, deductions, charges, or withholdings,
and all liabilities with respect thereto other than Excluded Taxes (all such
non-Excluded Taxes being hereinafter referred to as "Taxes").  If any Guarantor
shall be required by Law to deduct any Taxes from or in respect of any sum
payable under any of the Loan Documents, (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Subsection (a) such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make such deductions, and
(iii) such Guarantor shall timely pay the full amount deducted to the relevant
tax authority or other authority in accordance with applicable Law.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Stamp Taxes.  In addition, each Guarantor agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges, or similar levies which arise from any payment made hereunder or
from the execution, delivery, or registration of, or otherwise with respect to,
any of the Loan Documents (hereinafter referred to as "Other Taxes").
 
(c)           Indemnification for Taxes Paid by any Lender.  Each Guarantor
shall indemnify each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Subsection) paid by any Lender and
any liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted.  This indemnification shall be made within thirty (30) days
from the date a Lender makes written demand therefor.
 
(d)           Certificate.  Within thirty (30) days after the date of any
payment of any Taxes by any Guarantor, such Guarantor shall furnish to each
Lender, the original or a certified copy of a receipt evidencing payment
thereof.  If no Taxes are payable in respect of any payment by such Guarantor,
such Guarantor shall, if so requested by a Lender, provide a certificate of an
officer of such Guarantor to that effect.
 
9.           Notices.  Each Guarantor agrees that all notices, statements,
requests, demands and other communications under this Guaranty shall be given to
such Guarantor at the address set forth on a Schedule to, or in a Guarantor
Joinder and Assumption Agreement given under, the Credit Agreement and in the
manner provided in Section 11.5 [Notices; Effectiveness; Electronic
Communication] of the Credit Agreement.  The Administrative Agent and the
Lenders may rely on any notice (whether or not made in a manner contemplated by
this Guaranty) purportedly made by or on behalf of a Guarantor, and the
Administrative Agent and the Lenders shall have no duty to verify the identity
or authority of the Person giving such notice.
 
10.           Counterparts; Telecopy Signatures.  This Guaranty may be executed
in any number of counterparts, each of which, when so executed, shall be deemed
an original, but all such counterparts shall constitute but one and the same
instrument.  Each Guarantor acknowledges and agrees that a telecopy transmission
to Administrative Agent or any Lender of signature pages hereof purporting to be
signed on behalf of any Guarantor shall constitute effective and binding
execution and delivery hereof by such Guarantor.
 
 
6

--------------------------------------------------------------------------------

 
 
11.           Setoff, Default Payments by any Borrower.
 
 (a)           In the event that at any time any obligation of the Guarantors
now or hereafter existing under this Guaranty shall have become due and payable,
the Administrative Agent and the Lenders, or any of them, shall have the right
from time to time, without notice to any Guarantor, to set off against and apply
to such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or affiliate of any Lender or
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender.  Such right shall be
absolute and unconditional in all circumstances and, without limitation, shall
exist whether or not the Administrative Agent or the Lenders, or any of them,
shall have given any notice or made any demand under this Guaranty or under such
obligation to the Guarantor, whether such obligation to the Guarantor is
absolute or contingent, matured or unmatured (it being agreed that the
Administrative Agent and the Lenders, or any of them, may deem such obligation
to be then due and payable at the time of such setoff), and regardless of the
existence or adequacy of any collateral, guaranty, or other direct or indirect
security or right or remedy available to the Administrative Agent or any of the
Lenders.  The rights of the Administrative Agent and the Lenders under this
Section are in addition to such other rights and remedies (including, without
limitation, other rights of setoff and banker's lien) which the Administrative
Agent and the Lenders, or any of them, may have, and nothing in this Guaranty or
in any other Loan Document shall be deemed a waiver of or restriction on the
right of setoff or banker's lien of the Administrative Agent and the Lenders, or
any of them.  Each of the Guarantors hereby agrees that, to the fullest extent
permitted by Law, any affiliate or subsidiary of the Administrative Agent or any
of the Lenders and any holder of a participation in any obligation of any
Guarantor under this Guaranty, shall have the same rights of setoff as the
Administrative Agent and the Lenders as provided in this Section (regardless
whether such affiliate or participant otherwise would be deemed a creditor of
the Guarantor).
 
 (b)           Upon the occurrence and during the continuation of any default
under any Guarantied Obligation, if any amount shall be paid to any Guarantor by
or for the account of any Borrower, such amount shall be held in trust for the
benefit of each Lender and Administrative Agent and shall forthwith be paid to
the Administrative Agent to be credited and applied to the Guarantied
Obligations when due and payable.
 
12.           Construction.  The section and other headings contained in this
Guaranty are for reference purposes only and shall not affect interpretation of
this Guaranty in any respect.  This Guaranty has been fully negotiated between
the applicable parties, each party having the benefit of legal counsel, and
accordingly neither any doctrine of construction of guaranties or suretyships in
favor of the guarantor or surety, nor any doctrine of construction of
ambiguities in agreement or instruments against the party controlling the
drafting thereof, shall apply to this Guaranty.
 
13.           Successors and Assigns.  This Guaranty shall be binding upon each
Guarantor, its successors and assigns, and shall inure to the benefit of and be
enforceable by the Administrative Agent and the Lenders, or any of them, and
their successors and permitted assigns; provided, however, that no Guarantor may
assign or transfer any of its rights or obligations hereunder or any interest
herein and any such purported assignment or transfer shall be null and
void.  Without limitation of the foregoing, the Administrative Agent and the
Lenders, or any of them (and any successive assignee or transferee), from time
to time may assign or otherwise transfer all or any portion of its rights or
obligations under the Loan Documents (including all or any portion of any
commitment to extend credit), or any other Guarantied Obligations, to any other
person and such Guarantied Obligations (including any Guarantied Obligations
resulting from extension of credit by such other Person under or in connection
with the Loan Documents) shall be and remain Guarantied Obligations entitled to
the benefit of this Guaranty, and to the extent of its interest in such
Guarantied Obligations such other Person shall be vested with all the benefits
in respect thereof granted to the Administrative Agent and the Lenders in this
Guaranty or otherwise.
 
 
7

--------------------------------------------------------------------------------

 
 
14.           Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
 
 (a)           Governing Law.  This Guaranty shall be governed by, construed,
and enforced in accordance with, the internal Laws of the State of Indiana,
without regard to conflict of laws principles, and waives personal service of
any and all process upon it and consents that all such service of process be
made by certified or registered mail directed to such Guarantor at the address
set forth on the signature page to this Guaranty and service so made shall be
deemed to be completed upon actual receipt thereof.
 
 (b)           Certain Waivers.  Guarantor hereby irrevocably:
 
  (i)         Submits to the nonexclusive jurisdiction of the courts of the
State of Indiana sitting in Marion County and the United States District Court
for the Southern District of Indiana, and any appellate court from any thereof;
 
  (ii)        Waives any objection to jurisdiction and venue of any action
instituted against it as provided herein and agrees not to assert any defense
based on lack of jurisdiction or venue; and
 
  (iii)       WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS GUARANTY, THE CREDIT
AGREEMENT, OR ANY OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.
 
15.           Severability; Modification to Conform to Law.
 
 (a)           It is the intention of the parties that this Guaranty be
enforceable to the fullest extent permissible under applicable Law, but that the
unenforceability (or modification to conform to such Law) of any provision or
provisions hereof shall not render unenforceable, or impair, the remainder
hereof.  If any provision in this Guaranty shall be held invalid or
unenforceable in whole or in part in any jurisdiction, this Guaranty shall, as
to such jurisdiction, be deemed amended to modify or delete, as necessary, the
offending provision or provisions and to alter the bounds thereof in order to
render it or them valid and enforceable to the maximum extent permitted by
applicable Law, without in any manner affecting the validity or enforceability
of such provision or provisions in any other jurisdiction or the remaining
provisions hereof in any jurisdiction.
 
 (b)           Without limitation of the preceding subsection (a), to the extent
that applicable Law (including applicable Laws pertaining to fraudulent
conveyance or fraudulent or preferential transfer) otherwise would render the
full amount of the Guarantor's obligations hereunder invalid, voidable, or
unenforceable on account of the amount of a Guarantor's aggregate liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the aggregate amount of such liability shall, without any
further action by the Administrative Agent or any of the Lenders or such
Guarantor or any other Person, be automatically limited and reduced to the
highest amount which is valid and enforceable as determined in such action or
proceeding, which (without limiting the generality of the foregoing) may be an
amount which is equal to the greater of:
 
 
8

--------------------------------------------------------------------------------

 
 
(i)           the fair consideration actually received by such Guarantor under
the terms and as a result of the Loan Documents and the value of the benefits
described in this Section 15(b) hereof, including (and to the extent not
inconsistent with applicable federal and state Laws affecting the enforceability
of guaranties) distributions, commitments, and advances made to or for the
benefit of such Guarantor with the proceeds of any credit extended under the
Loan Documents, or
 
(ii)           the excess of (A) the amount of the fair value of the assets of
such Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (B) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state Laws governing the insolvency of debtors
as in effect on the date hereof.
 
(c)           Notwithstanding anything to the contrary in this Section or
elsewhere in this Guaranty, this Guaranty shall be presumptively valid and
enforceable to its full extent in accordance with its terms, as if this Section
(and references elsewhere in this Guaranty to enforceability to the fullest
extent permitted by Law) were not a part of this Guaranty, and in any related
litigation the burden of proof shall be on the party asserting the invalidity or
unenforceability of any provision hereof or asserting any limitation on any
Guarantor's obligations hereunder as to each element of such assertion.
 
16.           Additional Guarantors.  At any time after the initial execution
and delivery of this Guaranty to the Administrative Agent and the Lenders,
additional Persons may become parties to this Guaranty and thereby acquire the
duties and rights of being Guarantors hereunder by executing and delivering to
the Administrative Agent and the Lenders a Guarantor Joinder pursuant to the
Credit Agreement.  No notice of the addition of any Guarantor shall be required
to be given to any pre-existing Guarantor and each Guarantor hereby consents
thereto.
 
17.           Joint and Several Obligations.  The obligations and additional
liabilities of the Guarantors under this Guaranty are joint and several
obligations of the Guarantors under any other Guaranty under the Credit
Agreement, and each Guarantor hereby waives to the full extent permitted by Law
any defense it may otherwise have to the payment and performance of the
Obligations that its liability hereunder is limited and not joint and
several.  Each Guarantor acknowledges and agrees that the foregoing waivers and
those set forth below serve as a material inducement to the agreement of the
Administrative Agent and the Lenders to make the Loans, and that the
Administrative Agent and the Lenders are relying on each specific waiver and all
such waivers in entering into this Guaranty.  The undertakings of each Guarantor
hereunder secure the obligations of itself and the other Guarantors.  The
Administrative Agent and the Lenders, or any of them, may, in their sole
discretion, elect to enforce this Guaranty against any Guarantor without any
duty or responsibility to pursue any other Guarantor and such an election by the
Administrative Agent and the Lenders, or any of them, shall not be a defense to
any action the Administrative Agent and the Lenders, or any of them, may elect
to take against any Guarantor.  Each of the Lenders and Administrative Agent
hereby reserve all rights against each Guarantor.
 
 
9

--------------------------------------------------------------------------------

 
 
18.          Receipt of Credit Agreement, Other Loan Documents, Benefits.
 
(a)           Each Guarantor hereby acknowledges that it has received a copy of
the Credit Agreement and the other Loan Documents and each Guarantor certifies
that the representations and warranties made therein with respect to such
Guarantor are true and correct.  Further, each Guarantor acknowledges and agrees
to perform, comply with, and be bound by all of the provisions of the Credit
Agreement and the other Loan Documents.
 
(b)           Each Guarantor hereby acknowledges, represents, and warrants that
it receives synergistic benefits by virtue of its affiliation with the Borrowers
and the other Guarantors and that it will receive direct and indirect benefits
from the financing arrangements contemplated by the Credit Agreement and that
such benefits, together with the rights of contribution and subrogation that may
arise in connection herewith, are a reasonably equivalent exchange of value in
return for providing this Guaranty.
 
19.          Miscellaneous.
 
(a)           Generality of Certain Terms.  As used in this Guaranty, the terms
"hereof", "herein" and terms of similar import refer to this Guaranty as a whole
and not to any particular term or provision; the term "including", as used
herein, is not a term of limitation and means "including without limitation".
 
(b)           Amendments, Waivers.  No amendment to or waiver of any provision
of this Guaranty, and no consent to any departure by any Guarantor herefrom,
shall in any event be effective unless in a writing manually signed by or on
behalf of the Administrative Agent and the Lenders.  Any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  No delay or failure of the Administrative Agent or the
Lenders, or any of them, in exercising any right or remedy under this Guaranty
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right or remedy preclude any other or further exercise thereof or the
exercise of any other right or remedy.  The rights and remedies of the
Administrative Agent and the Lenders under this Guaranty are cumulative and not
exclusive of any other rights or remedies available hereunder, under any other
agreement or instrument, by Law, or otherwise.
 
(c)           Telecommunications.  Each Lender and Administrative Agent shall be
entitled to rely on the authority of any individual making any telecopy,
electronic or telephonic notice, request, or signature without the necessity of
receipt of any verification thereof.
 
(d)           Expenses.  Each Guarantor unconditionally agrees to pay all
out-of-pocket costs and expenses, including reasonable attorney's fees incurred
by the Administrative Agent or any of the Lenders in enforcing this Guaranty
against any Guarantor and each Guarantor shall pay and indemnify each Lender and
Administrative Agent for, and hold it harmless from and against, any and all
obligations, liabilities, losses, damages, costs, expenses (including
disbursements and reasonable legal fees of counsel to any Lender or
Administrative Agent), penalties, judgments, suits, actions, claims, and
disbursements imposed on, asserted against, or incurred by any Lender or
Administrative Agent:
 
 
10

--------------------------------------------------------------------------------

 
 
(i)           relating to the preparation, negotiation, execution,
administration, or enforcement of or collection under this Guaranty or any
document, instrument, or agreement relating to any of the Guaranteed
Obligations, including in any bankruptcy, insolvency, or similar proceeding in
any jurisdiction or political subdivision thereof;
 
(ii)           relating to any amendment, modification, waiver, or consent
hereunder or relating to any telecopy, electronic or telephonic transmission
purporting to be by any Guarantor or any Borrower; and
 
(iii)           in any way relating to or arising out of this Guaranty, or any
document, instrument, or agreement relating to any of the Guarantied
Obligations, or any action taken or omitted to be taken by any Lender or
Administrative Agent hereunder or thereunder, and including those arising
directly or indirectly from the violation or asserted violation by any other
Guarantor, any Borrower, Administrative Agent or any Lender of any Law, rule,
regulation, judgment, order, or the like of any jurisdiction or political
subdivision thereof (including those relating to environmental protection,
health, labor, importing, exporting, or safety) and regardless whether asserted
by any governmental entity or any other Person, except to the extent resulting
from the Administrative Agent's or any other Lender's gross negligence or
willful misconduct.
 
(e)           Prior Understandings.  This Guaranty, the Credit Agreement and the
other Loan Documents constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and supersede any and all other prior and
contemporaneous understandings and agreements.
 
(f)           Survival.  All representations and warranties of a Guarantor made
in connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.
 
[SIGNATURE PAGE FOLLOWS]

 
11

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE - CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP -
SUBSIDIARIES]
 
IN WITNESS WHEREOF, the undersigned party intending to be legally bound, has
executed this Guaranty as of the date first above written with the intention
that this Guaranty shall constitute a sealed instrument.
 
THE FINISH LINE MA, INC.
   
By:
/s/ Gary D. Cohen
Name: 
Gary D. Cohen
Title:
Chief Administrative Officer and Secretary
   
PAIVA, LLC
   
By:
/s/ Gary D. Cohen
Name:
Gary D. Cohen
Title:
Chief Administrative Officer and Secretary

 
 

--------------------------------------------------------------------------------

 